Detailed Action
This is the final office action for US application number 16/811,350. Claims are evaluated as filed on June 1, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Gillard, Harris, Beyar, Metzinger, Liu, and Saueressig teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s statement that Examiner indicated in the interview that the proposed amendments appear to overcome the references cited in the office action pending further search and consideration (Remarks p. 11), Examiner notes that the proposed amendments were indicated to appear to read on the previously cited references as noted in the interview summary dated May 31, 2022.
With regards to Applicant’s argument that independent claims 1, 7, and 13 were amended to clarify that the term “bone plate coupling” comprises one or more features that couple the instrument to the bone plate (Remarks p. 12), Examiner notes that, as noted in the non-final office action dated February 1, 2022 and in the interview May 25, 2022, “bone plate coupling” invokes interpretation under 35 USC 112f and was defined in the original specification as the first end of the flexible element and equivalents thereof as defined in at least ¶s 6 and 7. Accordingly, the argued claim amendments intended to clarify an interpretation that contradicts that of the original disclosure do not aid in clarity of the claim scope and the claims are thus unclear. If Applicant intends for the limitation to be interpreted under BRI as appears to be argued herein, then Applicant should amend the claims to avoid limitations that invoke interpretation under 35 USC 112f, e.g. by avoiding the use of terms used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, avoid modifying the generic placeholder is modified by only functional language, and by reciting sufficient structure for performing the claimed function.  Examiner notes that alternative language was identified in the non-final office action dated February 1, 2022 and is used to clarify the interpretations given to the unclear claims in the rejections below.
With regards to Applicant’s argument that Gillard, Harris, and Metzinger do not teach or suggest the amendments to claims 1, 7, and 13 (Remarks p. 12-13), Examiner notes that no specific arguments have been provided to identify why such is believed to be the case. Accordingly, Examiner directs Applicant to the rejection below for an in-depth description of how the limitations read on the prior art.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “instrument coupling” in claim 1 line 2, claim 7 line 2, and claim 13 line 2, “bone plate coupling” in claim 1 line 5, claim 7 line 5, and claim 13 line 6, and “guide feature” in claim 1 line 4, claim 7 line 4, and claim 13 line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-8, 10-14, and 16-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is unclear with regards to the body comprising the bone plate coupling as the bone plate coupling cannot be both part of the body and the cable tip coupled to the elongated flexible element of claim 1 lines 5-8. Thus, Examiner is interpreting this as referring to, and suggests amending as, “a first guide arm, 
Claim(s) 7 is/are unclear with regards to an instrument comprising an elongated flexible element and a bone plate coupling comprising at least the first end of the elongated flexible element in lines 3-6. That is, as claimed, the instrument comprises an elongated flexible element, a bone plate coupling (i.e. the first end of the flexible element and equivalents thereof as defined in at least ¶s 6 and 7), and the first end of the elongated flexible element while there appears to be only one first end of the elongated flexible element. It is unclear how the instrument can be reasonably construed to include both an elongated flexible element and a bone plate coupling as recited and why the first end of the elongated flexible element appears to be recited as though it is three different claim elements when a single disclosed element cannot provide support for three claimed elements. Examiner again notes that “bone plate coupling” invokes interpretation under 35 USC 112f and again notes that Applicant appears to be drafting the claim as though such is interpreted as BRI. As noted in the interview, Applicant may use terms that invoke interpretation under 35 USC 112f but cannot claim the same structure using multiple claim terms. As this appears to still be causing Applicant confusion, Examiner suggests removing claim terms that invoke interpretation under 35 USC 112f and instead using broad structural terms to generate a claim with clear scope. Examiner is interpreting this as referring to a disclosed structure and suggests amending to clarify, where suggestions were provided in the non-final office action dated February 1, 2022 as well as during the interview on May 25, 2022.
Claim(s) 8 is/are unclear with regards to “the bone plate coupling comprises a threaded cable tip coupled to the first end of the elongated flexible element” in lines 3-4 as claim 1 lines 5-6 provides that “bone plate coupling comprising at least the first end of the elongated flexible element”. The structure intended to be claimed as the bone plate coupling is unclear as to if such is the first end or a tip coupled to the first end. At least paragraphs 6 and 7 defined the bone plate coupling as the first end of the flexible element and equivalents thereof. Accordingly, Examiner is interpreting claim 8 lines 3-4 as referring to, and suggests amending as, “wherein the instrument further comprises a threaded cable tip coupled to the first end of the elongated flexible element”.
Claim 11 is unclear with regards to the body comprising the bone plate coupling as the bone plate coupling cannot be both part of the body and the first end of the elongated flexible element of claim 7 lines 5-6. Thus, Examiner is interpreting this as referring to, and suggests amending as, “a first guide arm, 
Claim(s) 12 recites/recite the limitation "the length of the second guide arm" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “fourth position along [[the]]a length of the second guide arm”.
Claim(s) 13 is/are unclear with regards to wherein a free end of the body first arm comprises a bone plate coupling in lines 5-6 where at least lines 9-10 and ¶s 6 and 7 define the bone plate coupling as the first end of the flexible element and equivalents thereof, i.e. not a portion of the first arm 222. Thus, the scope of bone plate coupling is unclear as the definition provided in the specification and equivalents thereof contradicts portions of the claim. Further, such appears consequently claim that the first end of the flexible element can be both the claimed bone plate coupling (of the free end of the body first arm) and claimed first end of the flexible element. Examiner again notes that “bone plate coupling” invokes interpretation under 35 USC 112f and again notes that Applicant appears to be drafting the claim as though such is interpreted as BRI and that one structure can read on two claimed structures. As noted in the interview, Applicant may use terms that invoke interpretation under 35 USC 112f but cannot claim the same structure using multiple claim terms. As this appears to still be causing Applicant confusion, Examiner suggests removing claim terms that invoke interpretation under 35 USC 112f and instead using broad structural terms to generate a claim with clear scope. Examiner is interpreting this as referring to a disclosed structure and suggests amending to clarify, where suggestions were provided in the non-final office action dated February 1, 2022 as well as during the interview on May 25, 2022.
Claim(s) 6, 10, 14, and 16-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0069851, hereinafter “Gillard”) in view of Harris et al. (US 2007/0093850, hereinafter “Harris”) and Beyar et al. (US 2001/0041895, hereinafter “Beyar”).
As to claims 1, 2, and 4, Gillard discloses a system (Figs. 1-14, ¶79) comprising: a bone plate (72, 50) comprising an instrument coupling (262, Fig. 14) and a bone plate hole (90-96, Fig. 3, ¶53); and an instrument comprising an elongated element (274) extending between a first end (left end of 274 as shown in Figs. 13 and 14) and an opposite second end (right end of 274 as shown in Fig. 13), a guide feature (226) having a central longitudinal guide axis (vertical as shown in Fig. 13), a lock knob (272) having a central longitudinal knob axis (horizontal as shown in Fig. 14) and extending from the elongated element (Fig. 13), and a bone plate coupling (260, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant) comprising a cable tip (260, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant) having a central longitudinal tip axis (horizontal as shown in Fig. 14); wherein the cable tip is coupled to the first end of the elongated flexible element (as defined, Figs. 13 and 14, ¶79), and wherein the bone plate coupling comprises at least the cable tip coupled to the first end of the elongated flexible element (Figs. 13 and 14, ¶79); wherein when the instrument coupling is connected to the bone plate coupling, the cable tip couples the bone plate to the instrument (Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant); wherein when tension is applied to the second end of the elongated element while the instrument coupling is connected to the bone plate coupling, the bone plate is fixed to the instrument (when 260 is locked in position via threaded engagement with the bone plate as disclosed in ¶79, Figs. 13 and 14) and the central longitudinal guide axis of the guide feature extends through the bone plate hole (Fig. 13, ¶74). As to claim 2, Gillard discloses that the instrument coupling comprises a recess (262) between a pair of flanges (plate portion above the recess and plate portion below the recess as shown in Fig. 14); wherein the bone plate coupling comprises the cable tip/protrusion (portion of 260 shown with recess 262 in Fig. 14); wherein the first end of the elongated element comprises a threaded portion (¶79); and wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the bone plate coupling, the cable tip is capable of pulling within the bone plate to fix the bone plate to the instrument (when 260 is locked in position via threaded engagement with the bone plate as disclosed in ¶79, Figs. 13 and 14). As to claim 4, Gillard discloses that when the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the elongated element, the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222, Fig. 13, ¶74) and a second position (into opening 220, ¶74) a length of the instrument (Fig. 13); wherein in the first position, the central longitudinal guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92, Fig. 13, ¶s 54 and 74); wherein in the second position, the central longitudinal guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Figs. 13 and 14, ¶s 54 and 74).
Gillard is silent to the elongated element being flexible and that when the instrument coupling is connected to the bone plate coupling, the central longitudinal tip axis of the cable tip is oriented closer to being perpendicular than parallel to the central longitudinal knob axis of the lock knob. As to claim 2, Gillard is silent to the instrument coupling comprises a threaded hole between a pair of slots; wherein the cable tip is between a pair of jaws, wherein when the instrument coupling is connected to the bone plate coupling, the threaded hole receives the cable tip and the jaws interdigitate with the slots and flanges; wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the bone plate coupling, the cable tip pulls within the threaded hole to fix the bone plate to the instrument.
Harris teaches a similar system (Figs. 1-8C) comprising: a bone implant (126, Fig. 6) comprising an instrument coupling (slots shown containing arms 122 and 124 in Fig. 6, threaded hole shown containing 110 in Fig. 6) and a hole (white space within the 126 as shown in Fig. 6, Fig. 6); and an instrument (10, Figs. 1-8C) comprising an elongated element (16), an elongated flexible element (106, Fig. 7, ¶32) extending between a first end (left end as shown in Fig. 7) and an opposite second end (right end as shown in Fig. 7), and a bone implant coupling (110, Figs. 6 and 7, ¶32) comprising a cable tip (110) having a central longitudinal tip axis (horizontal as shown in Fig. 6), and wherein the bone implant coupling comprises at least the cable tip coupled to the first end of the elongated flexible element (as defined, Figs. 6 and 7); wherein when the instrument coupling is connected to the bone implant coupling, the cable tip couples the bone implant to the instrument (Fig. 6); wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the bone implant coupling, the bone implant is fixed to the instrument (Fig. 6, ¶32; where ¶32 discloses that 106 can easily rotate and translate along the long axis of the device 10 via rotation of a thumbwheel 114). As to claim 2, Harris teaches that the instrument coupling comprises a threaded hole (as defined, i.e. the threaded hole shown containing 110 in Fig. 6) between a pair of slots (as defined, i.e. slots shown containing arms 122 and 124 in Fig. 6); wherein the bone plate coupling comprises the cable tip between a pair of jaws (122, 124, Fig. 6), wherein the cable tip is threaded (Fig. 6, ¶32); wherein when the instrument coupling is connected to the bone plate coupling, the threaded hole receives the cable tip and the jaws interdigitate with the slots (Fig. 6); wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the f bone plate coupling, the cable tip pulls within the threaded hole to fix the bone plate to the instrument (Fig. 6). 
Beyar teaches a similar instrument (Figs. 1A-1C) comprising an elongated flexible element (95) extending between a first end (upper-left generally vertical left portion as shown in Fig 1C) and an opposite second end (lower-left generally vertical left portion, horizontal portion, right vertical portion, and upper portion as shown in Fig. 1C), and a bone anchor coupling (90, Fig. 1C, ¶41) comprising a cable tip (90) having a central longitudinal tip axis (vertical as shown in Fig. 1C), wherein the cable tip is coupled to the first end of the elongated flexible element (Fig. 1C, ¶41), and wherein the bone anchor coupling comprises at least the cable tip coupled to the first end of the elongated flexible element (Fig. 1C, ¶41); wherein when the instrument coupling is connected to the bone anchor coupling, the cable tip couples the bone anchor to the instrument (Fig. 6, ¶41) and the central longitudinal tip axis of the cable tip is oriented closer to being perpendicular than parallel to a central longitudinal axis of the second end of the elongated flexible element (Fig. 1C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the elongated element that can locked in position via threaded engagement with the bone plate and the bone plate recess as disclosed by Gillard by adding a central lumen and an elongated flexible element with a threaded first end to the instrument and a threaded hole to the bone implant as taught by Harris in order to secure the elongated flexible element to the implant (Harris ¶32), i.e. lock the flexible element in position via threaded engagement with the bone plate to restrict removal from the implant (Gillard ¶79). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second end of the elongated element and instrument as disclosed by Gillard by having a flexible second end of the elongated element extending within a channel in the instrument along both a generally horizontal portion and a generally vertical portion of the instrument as taught by Beyar in order to position the surgeon’s hand outside or the patient while performing surgery (Beyar abstract), i.e. in order to improve the ease of operation of knob 272 by positioning the knob 272 adjacent and at a similar orientation to the guide feature 226 positioned within aperture 222 (Gillard Fig. 13, ¶74). 
As a result, as to claim 1, the combination of Gillard, Harris, and Beyar discloses that when the instrument coupling is connected to the bone plate coupling (Gillard Fig. 14, Harris Fig. 6), the cable tip couples the bone plate to the instrument (Gillard Fig. 14, Harris Fig. 6) and the central longitudinal tip axis of the cable tip is oriented closer to being perpendicular than parallel to the central longitudinal knob axis of the lock knob (Gillard 272, Figs. 13 and 14; Beyar Fig. 1C). As a result, as to claim 2, the combination of Gillard, Harris, and Beyar discloses that the instrument coupling comprises a threaded hole (Gillard ¶79, Harris Fig. 6) between a pair of slots (Gillard portions of 262 on either side of the threaded hole of Harris Fig. 6), wherein each slot is between a pair of flanges (Gillard Fig. 6 above and below 262); wherein the bone plate coupling comprises the cable tip is between a pair of jaws (Gillard portions of protrusions shown within the 262 in Fig. 14 on either side of the threaded hole), wherein the cable tip is threaded (Gillard ¶79, Harris Fig. 6); wherein when the instrument coupling is connected to the bone plate coupling, the threaded hole receives the cable tip and the jaws interdigitate with the slots and flanges (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32); wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the bone plate coupling, the cable tip pulls within the threaded hole to fix the bone plate to the instrument (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32). As a result, as to claim 4, the combination of Gillard, Harris, and Beyar discloses that when the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the flexible element (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32), the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222 of Gillard, Fig. 13, ¶74) and a second position (into opening 220 of Gillard, ¶74) along a length of the instrument (Gillard Fig. 13); wherein in the first position, the central longitudinal guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92 of Gillard, Fig. 13, ¶s 54 and 74); wherein in the second position, the central longitudinal guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90 of Gillard, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Gillard Figs. 13 and 14, ¶s 54 and 74).



Claim(s) 5, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard, Harris, and Beyar in view of Metzinger et al. (US 2009/0326541, hereinafter “Metzinger”
As to claims 5, 6, and 19, the combination of Gillard, Harris, and Beyar discloses the invention of claim 4 as well as the bone plate hole is a first bone plate hole (92, 94), wherein the bone plate comprises a second bone plate hole (90) spaced apart from the first bone plate hole (Figs. 3 and 14); wherein the instrument comprises a body (204, 216, 202) and a first guide arm (204, 226), the first guide arm comprising the guide feature (as defined). As to claim 19, the combination of Gillard, Harris, and Beyar discloses that the first guide arm comprises a first curved window (220, Fig. 13) extending along a length of the first guide arm (Fig. 13), the first curved window capable of receiving the guide feature therein (¶74).
The combination of Gillard, Harris, and Beyar is silent to the first guide arm is removably fixable to the body; wherein the system comprises a second guide arm that is removably fixable to the body and interchangeable with the first guide arm, wherein the second guide arm comprises a second guide feature having a central longitudinal second guide axis; wherein when the second guide arm is fixed to the body, the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the flexible element, the bone plate is fixed to the instrument and the second guide axis extends through the second bone plate hole. As to claim 19, the combination of Gillard, Harris, and Beyar is silent to the second guide arm comprises a second curved window extending along a length of the second guide arm, the second curved window configured to receive the guide feature therein.
Metzinger teaches a similar system (Fig. 1, ¶39) comprising: a bone implant (10) comprising a hole (14, 16) and coupled to an instrument (30); wherein the bone implant hole is a first bone implant hole (14), wherein the bone implant comprises a second bone implant hole (16) spaced apart from the first bone implant hole (Fig. 1); wherein the instrument comprises a body (44, 46) and a first guide arm (34), wherein the first guide arm is capable of being removed and fixed to the body (Fig. 1); wherein the system comprises a second guide arm (¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (¶39), wherein the second guide arm comprises a second guide feature (holes of the second guide arm, Fig. 1, ¶39) having a central longitudinal second guide axis (Fig. 1, ¶39); wherein when the second guide arm is fixed to the body (¶39), the bone plate is fixed to the instrument and the second guide axis extends through the second bone plate hole (Fig. 1, ¶39). As to claim 19, the combination of Gillard, Harris, and Beyar is silent to the first guide arm comprises a first curved window (67, 73) extending along a length of the first guide arm (Fig. 3), the first curved window capable of receiving the guide feature therein (¶39 discloses that such is a bore, which is capable of receiving an appropriately sized and shaped guide feature); and the second guide arm comprises a second curved window (67, 73 of second guide arm of ¶39 disclosed to be aligned at other angles) extending along a length of the second guide arm (67, 73 of second guide arm of ¶39 disclosed to be aligned at other angles), the second curved window configured to receive the guide feature therein (¶39 discloses that such is a bore, which is capable of receiving an appropriately sized and shaped guide feature).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first guide arm as disclosed by the combination of Gillard, Harris, and Beyar to be replaceable with a second guide arm as taught by Metzinger in order to provide guide feature holes of a different angle (Metzinger ¶39), e.g. to accommodate different hole/screw spacing based upon bone conditions such as size and location of fracture, to accommodate different desired angles for the oblique screw based upon bone conditions such as size, location of fracture, etc. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Gillard, Harris, and Beyar with a plurality of guide features, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide a guide feature for use with each guide arm.
As a result, as to claim 5, the combination of Gillard, Harris, Beyar, and Metzinger discloses that the bone plate hole is a first bone plate hole (Gillard 92, 94), wherein the bone plate comprises a second bone plate hole (Gillard 90) spaced apart from the first bone plate hole (Gillard Figs. 3 and 14); wherein the instrument comprises a body (Gillard 204, 216, 202) and a first guide arm (Gillard 204, 226; Metzinger 34), the first guide arm comprising the guide feature (Gillard 226); wherein the first guide arm is capable of being removed and fixed to the body (Metzinger Fig. 1); wherein the system comprises a second guide arm (Metzinger ¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (Metzinger ¶39), wherein the second guide arm comprises a second guide feature (Gillard 226) having a central longitudinal second guide axis (Gillard Fig. 13; Metzinger, Fig. 1, ¶39); wherein when the second guide arm is fixed to the body (Gillard Fig. 13; Metzinger, Fig. 1, ¶39), the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element, the bone plate is fixed to the instrument and the second guide axis extends through the second bone plate hole (Gillard Fig. 13; Metzinger, Fig. 1, ¶39). As a result, as to claim 6, the combination of Gillard, Harris, Beyar, and Metzinger discloses that when the second guide arm is fixed to the body, the instrument coupling is connected to the first end of the flexible member, and tension is applied to the second end of the flexible element (Gillard Figs. 13 and 14, ¶79; Harris Fig. 6, ¶32; Metzinger, Fig. 1, ¶39), the second guide feature is capable of moving relative to the bone plate between a third position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) and a fourth position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the third position, the second guide axis extends through the second bone plate hole and forms a third angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the fourth position, the second guide axis extends through the second bone plate hole and forms a fourth angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein the fourth angle is different from the third angle (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39). As a result, as to claim 19, the combination of Gillard, Harris, Beyar, and Metzinger discloses the first guide arm comprises a first curved window extending along a length of the first guide arm (Gillard Fig. 13), the first curved window capable of receiving the guide feature therein (Gillard Fig. 13, ¶74); and the second guide arm comprises a second curved window extending along a length of the second guide arm (Gillard Fig. 13; Metzinger, Fig. 1, ¶39), the second curved window capable of receiving the guide feature therein (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39).

Claim(s) 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0069851, hereinafter “Gillard”) in view of Harris et al. (US 2007/0093850, hereinafter “Harris”).
As to claims 7, 8, and 20, Gillard discloses a system (Figs. 1-14, ¶79) comprising: a bone plate (72, 50) comprising an instrument coupling (262, Fig. 14) and a bone plate hole (90-96, Fig. 3, ¶53); and an instrument comprising an elongated element (274) extending between a first end (left portion of 274 as shown in Fig. 14) and an opposite second end (272), a guide feature (226) having a central longitudinal guide axis (vertical as shown in Fig. 13), and a guide arm (204); wherein the first end of the elongated element is capable of coupling to the bone plate (Fig. 14); and wherein the guide feature is capable of sliding along a length of the guide arm (due to the smooth, rounded walls shown in Fig. 13, where 226 slides along the length shown with the vertical dashed line in Fig. 13 during insertion into the holes as disclosed in ¶74); wherein when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the first end of the elongated element pulls on the instrument coupling to fix the bone plate to the instrument (Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant), and the central longitudinal guide axis of the guide feature extends through the bone plate hole (Fig. 13, ¶74). As to claim 8, Gillard discloses that the instrument coupling comprises a recess (262) between a pair of flanges (plate portion above the recess and plate portion below the recess as shown in Fig. 14); wherein the instrument further comprises a threaded cable tip/protrusion (portion of 260 shown with recess 262 in Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant) coupled to the first end of the elongated flexible element (Figs. 13 and 14); and wherein when the instrument coupling is connected to the first end of the elongated element via the threaded cable tip and tension is applied to the second end of the elongated flexible element, the threaded cable tip is capable of pulling within the threaded hole to fix the bone implant to the instrument (when 260 is locked in position via threaded engagement with the bone plate as disclosed in ¶79, Figs. 13 and 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant). As to claim 20, Gillard discloses that the guide arm comprises a curved window (220 Fig. 13) extending along the length of the guide arm (Fig. 13, ¶74), the curved window capable of receiving the guide feature therein (Gillard Fig. 13, ¶74).
Gillard is silent to the elongated element being flexible and wherein the elongated flexible element includes at least one bend region between the first and second ends. As to claim 8, Gillard is silent to the instrument coupling comprises a threaded hole between a pair of slots; wherein the threaded cable tip coupled to the first end of the elongated flexible element is between a pair of jaws; wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots and flanges.
Harris teaches a similar system (Figs. 1-8C) comprising: a bone implant (126, Fig. 6) comprising an instrument coupling (slots shown containing arms 122 and 124 in Fig. 6, threaded hole shown containing 110 in Fig. 6) and an implant hole (white space within the 126 as shown in Fig. 6, Fig. 6); and an instrument (10, Figs. 1-8C) comprising an elongated element (16), and an elongated flexible element (106, Fig. 7, ¶32) extending between a first end (left end of 106 as shown in Fig. 7) and an opposite second end (108); wherein the first end of the elongated flexible element is capable of coupling to the bone implant (Fig. 6); wherein the flexible element includes at least one bend region between the first and second ends (Fig. 7, ¶32), wherein when the instrument coupling is connected to the first end of the elongated flexible element and tension is applied to the second end of the flexible element, the first end of the elongated flexible element pulls on the instrument coupling to fix the bone implant to the instrument (Fig. 6, ¶32; where ¶32 discloses that 106 can easily rotate and translate along the long axis of the device 10 via rotation of a thumbwheel 114). As to claim 8, Harris teaches that the instrument coupling comprises a threaded hole (as defined, i.e. the threaded hole shown containing 110 in Fig. 6) between a pair of slots (as defined, i.e. slots shown containing arms 122 and 124 in Fig. 6); wherein the instrument further comprises a threaded cable tip/protrusion (110) coupled to the first end of the elongated flexible element (Figs. 6 and 7) between a pair of jaws (122, 124, Fig. 6); wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots (Fig. 6); wherein when the instrument coupling is connected to the first end of the elongated flexible element via the threaded cable tip and tension is applied to the second end of the elongated flexible element, the threaded cable tip pulls within the threaded hole to fix the bone plate to the instrument (Fig. 6). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the elongated element that can locked in position via threaded engagement with the bone plate and the bone plate recess as disclosed by Gillard by adding a central lumen, an elongated flexible element, and a threaded cable tip coupled to a first end to the elongated flexible element to the instrument and a threaded hole to the bone implant as taught by Harris in order to secure the elongated flexible element to the implant (Harris ¶32), i.e. lock the flexible element in position via threaded engagement with the bone plate to restrict removal from the implant (Gillard ¶79). 
As a result, as to claim 8, the combination of Gillard and Harris discloses that the instrument coupling comprises a threaded hole (Gillard ¶79, Harris Fig. 6) between a pair of slots (Gillard portions of 262 on either side of the threaded hole of Harris Fig. 6), wherein each slot is between a pair of flanges (Gillard Fig. 6 above and below 262); wherein the instrument further comprises a threaded cable tip (Gillard ¶79; Harris 110, Figs. 6 and 7) coupled to the first end of the elongated flexible element (Gillard Figs. 13 and 14; Harris Figs. 6 and 7) between a pair of jaws (Gillard portions of protrusions shown within the 262 in Fig. 14 on either side of the threaded hole); wherein when the instrument coupling is connected to the first end of the flexible element via the threaded cable tip, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots and flanges (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32); wherein when the instrument coupling is connected to the first end of the elongated flexible element via the threaded cable tip and tension is applied to the second end of the elongated flexible element, the threaded cable tip pulls within the threaded hole to fix the bone plate to the instrument (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32). 

Claim(s) 7, 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard and Harris in view of Liu et al. (US 2020/0405329, hereinafter “Liu”).
As to claims 7, 8, and 20, Gillard, in an alternate interpretation, discloses a system (Figs. 1-14, ¶79) comprising: a bone plate (72, 50) comprising an instrument coupling (262, Fig. 14) and a bone plate hole (90-96, Fig. 3, ¶53); and an instrument comprising an elongated element (274) extending between a first end (left portion of 274 as shown in Fig. 14) and an opposite second end (272), a guide feature (226) having a central longitudinal guide axis (vertical as shown in Fig. 13), and a guide arm (204, 226); wherein the first end of the elongated element is capable of coupling to the bone plate (Fig. 14); wherein when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the first end of the elongated element pulls on the instrument coupling to fix the bone plate to the instrument (Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant), and the central longitudinal guide axis of the guide feature extends through the bone plate hole (Fig. 13, ¶74). As to claim 8, Gillard discloses that the instrument coupling comprises a recess (262) between a pair of flanges (plate portion above the recess and plate portion below the recess as shown in Fig. 14); wherein the instrument further comprises a threaded cable tip/protrusion (portion of 260 shown with recess 262 in Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant) coupled to the first end of the elongated flexible element (Figs. 13 and 14); and wherein when the instrument coupling is connected to the first end of the elongated element via the threaded cable tip and tension is applied to the second end of the elongated flexible element, the threaded cable tip is capable of pulling within the threaded hole to fix the bone implant to the instrument (when 260 is locked in position via threaded engagement with the bone plate as disclosed in ¶79, Figs. 13 and 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant). As to claim 10, Gillard discloses that when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222, Fig. 13, ¶74) and a second position (into opening 220, ¶74) along a length of the guide arm (Fig. 13); wherein in the first position, the guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92, Fig. 13, ¶s 54 and 74); wherein in the second position, the guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Figs. 13 and 14, ¶s 54 and 74). As to claim 20, Gillard discloses that the guide arm comprises a curved window (220 Fig. 13) extending along the length of the guide arm (Fig. 13, ¶74), the curved window capable of receiving the guide feature therein (Gillard Fig. 13, ¶74).
Gillard is silent to the elongated element being flexible and wherein the elongated flexible element includes at least one bend region between the first and second ends; wherein the guide feature is slidable along a length of the guide arm. As to claim 8, Gillard is silent to the instrument coupling comprises a threaded hole between a pair of slots; wherein the threaded cable tip coupled to the first end of the elongated flexible element is between a pair of jaws; wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots and flanges.
Harris teaches a similar system (Figs. 1-8C) comprising: a bone implant (126, Fig. 6) comprising an instrument coupling (slots shown containing arms 122 and 124 in Fig. 6, threaded hole shown containing 110 in Fig. 6) and an implant hole (white space within the 126 as shown in Fig. 6, Fig. 6); and an instrument (10, Figs. 1-8C) comprising an elongated element (16), and an elongated flexible element (106, Fig. 7, ¶32) extending between a first end (left end of 106 as shown in Fig. 7) and an opposite second end (108); wherein the first end of the elongated flexible element is capable of coupling to the bone implant (Fig. 6); wherein the flexible element includes at least one bend region between the first and second ends (Fig. 7, ¶32), wherein when the instrument coupling is connected to the first end of the elongated flexible element and tension is applied to the second end of the flexible element, the first end of the elongated flexible element pulls on the instrument coupling to fix the bone implant to the instrument (Fig. 6, ¶32; where ¶32 discloses that 106 can easily rotate and translate along the long axis of the device 10 via rotation of a thumbwheel 114). As to claim 8, Harris teaches that the instrument coupling comprises a threaded hole (as defined, i.e. the threaded hole shown containing 110 in Fig. 6) between a pair of slots (as defined, i.e. slots shown containing arms 122 and 124 in Fig. 6); wherein the instrument further comprises a threaded cable tip/protrusion (110) coupled to the first end of the elongated flexible element (Figs. 6 and 7) between a pair of jaws (122, 124, Fig. 6); wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots (Fig. 6); wherein when the instrument coupling is connected to the first end of the elongated flexible element via the threaded cable tip and tension is applied to the second end of the elongated flexible element, the threaded cable tip pulls within the threaded hole to fix the bone plate to the instrument (Fig. 6). 
Liu teaches a similar system comprising: a bone implant (12) comprising an instrument coupling (13, Fig. 2B) and a bone implant hole (14, Figs. 1A and 2A); and an instrument (30, 50, Figs. 1A, 2A, and 2B) comprising an elongated element (50) extending between a first end (52, 54) and an opposite second end (lower end of 51 as shown in Fig. 2B), a guide feature (46, 46a, 46b, 46c, 48) having a central longitudinal guide axis (dashed line shown in Fig. 2A), and a guide arm (42, 33), wherein the first end of the elongated element is capable of coupling to the bone implant (Figs. 1A and 2A); and wherein the guide feature is capable of sliding along a length of the guide arm (within 43 and along the longest dimension of 43, Figs. 1A, 2A, and 2B, ¶s 64 and 65); wherein when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated flexible element, the first end of the elongated element pulls on the instrument coupling to fix the bone implant to the instrument, and the central longitudinal guide axis of the guide feature extends through the bone implant hole (Figs. 1A, 2A, and 2B, ¶s 57, 64, and 65), wherein when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the guide feature is capable of moving relative to the bone implant between a first position (when 46 is at the top of 43) and a second position (when 46 is at the bottom of 43 as shown in Figs. 1A and 2A) along the length of the guide arm (Figs. 1A, 2A, and 2B, ¶s 57, 64, and 65); wherein in the first position, the central longitudinal guide axis extends through the bone implant hole and forms a first angle with a bone-facing side of the bone implant (Figs. 1A, 2A, and 2B, ¶s 64 and 65); wherein in the second position, the central longitudinal guide axis extends through the bone implant hole and forms a second angle with the bone-facing side of the bone implant (Figs. 1A, 2A, and 2B, ¶s 64 and 65); wherein the second angle is different from the first angle (as defined, Figs. 1A, 2A, and 2B, ¶s 64 and 65).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the elongated element that can locked in position via threaded engagement with the bone plate and the bone plate recess as disclosed by Gillard by adding a central lumen, an elongated flexible element, and a threaded cable tip coupled to a first end to the elongated flexible element to the instrument and a threaded hole to the bone implant as taught by Harris in order to secure the elongated flexible element to the implant (Harris ¶32), i.e. lock the flexible element in position via threaded engagement with the bone plate to restrict removal from the implant (Gillard ¶79). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the guide arm portion providing the oblique opening 220 for defining the oblique path through the oblique bone plate opening, the oblique opening 220, and the guide feature for extending through oblique opening 220 as disclosed by Gillard to be an arcuate arm portion, an arcuate oblique opening, and slidably lockable guide feature as taught by Liu in order to ensure the opening is centered on the bone implant opening (Liu Figs. 1A, 2A, and 2B, ¶s 64 and 65) and allow adjustment of the oblique angle to accommodate different desired angles for the oblique screw based upon bone conditions such as size, location of fracture, etc.
As a result, as to claim 8, the combination of Gillard, Harris, and Liu discloses that the instrument coupling comprises a threaded hole (Gillard ¶79, Harris Fig. 6) between a pair of slots (Gillard portions of 262 on either side of the threaded hole of Harris Fig. 6), wherein each slot is between a pair of flanges (Gillard Fig. 6 above and below 262); wherein the instrument further comprises a threaded cable tip (Gillard ¶79; Harris 110, Figs. 6 and 7) coupled to the first end of the elongated flexible element (Gillard Figs. 13 and 14; Harris Figs. 6 and 7) between a pair of jaws (Gillard portions of protrusions shown within the 262 in Fig. 14 on either side of the threaded hole); wherein when the instrument coupling is connected to the first end of the flexible element via the threaded cable tip, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots and flanges (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32); wherein when the instrument coupling is connected to the first end of the elongated flexible element via the threaded cable tip and tension is applied to the second end of the elongated flexible element, the threaded cable tip pulls within the threaded hole to fix the bone plate to the instrument (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32). As a result, as to claim 10, the combination of Gillard, Harris, and Liu discloses that when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32), the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222 of Gillard, Fig. 13, ¶74; when 46 is at the top of 43 in Liu) and a second position (into opening 220 of Gillard, ¶74; when 46 is at the bottom of 43 in Liu as shown in Figs. 1A and 2A) along the length of the guide arm (Liu Figs. 1A, 2A, and 2B, ¶s 57, 64, and 65); wherein in the first position, the guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92 of Gillard, Fig. 13, ¶s 54 and 74; Liu Figs. 1A, 2A, and 2B, ¶s 64 and 65); wherein in the second position, the guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90 of Gillard, Fig. 13, ¶s 54 and 74; Liu Figs. 1A, 2A, and 2B, ¶s 64 and 65); wherein the second angle is different from the first angle (as defined, Gillard Figs. 13 and 14, ¶s 54 and 74; Liu Figs. 1A, 2A, and 2B, ¶s 64 and 65).



Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard, Harris, and Liu in view of Metzinger et al. (US 2009/0326541, hereinafter “Metzinger”
As to claims 11 and 12, the combination of Gillard, Harris, and Liu discloses the invention of claim 10 as well as the bone plate hole is a first bone plate hole (Gillard 92, 94), wherein the bone plate comprises a second bone plate hole (Gillard 90) spaced apart from the first bone plate hole Gillard (Figs. 3 and 14); wherein the instrument comprises a body (Gillard 204, 216, 202) and the guide arm comprises a first guide arm (Gillard 204, 226), the first guide arm comprising the guide feature (as defined).
The combination of Gillard, Harris, and Liu is silent to the first guide arm is removably fixable to the body; wherein the system comprises a second guide arm that is removably fixable to the body and interchangeable with the first guide arm, wherein the second guide arm comprises a second guide feature having a central longitudinal second guide axis; wherein when the second guide arm is fixed to the body, the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the elongated flexible element, the bone plate is fixed to the instrument and the central longitudinal second guide axis extends through the second bone plate hole.
Metzinger teaches a similar system (Fig. 1, ¶39) comprising: a bone implant (10) comprising a hole (14, 16) and coupled to an instrument (30); wherein the bone implant hole is a first bone plate hole (14), wherein the bone plate comprises a second bone plate hole (16) spaced apart from the first bone plate hole (Fig. 1); wherein the instrument comprises a body (44, 46) and a first guide arm (34), wherein the first guide arm is capable of being removed and fixed to the body (Fig. 1); wherein the system comprises a second guide arm (¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (¶39), wherein the second guide arm comprises a second guide feature (holes of the second guide arm, Fig. 1, ¶39) having a central longitudinal second guide axis (Fig. 1, ¶39); wherein when the second guide arm is fixed to the body (¶39), the bone plate is fixed to the instrument and the central longitudinal second guide axis extends through the second bone plate hole (Fig. 1, ¶39).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first guide arm as disclosed by the combination of Gillard, Harris, and Liu to be replaceable with a second guide arm as taught by Metzinger in order to provide guide feature holes of a different angle (Metzinger ¶39), e.g. to accommodate different hole/screw spacing based upon bone conditions such as size and location of fracture, to accommodate different desired angles for the oblique screw based upon bone conditions such as size, location of fracture, etc. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Gillard, Harris, Liu, and Metzinger with a plurality of guide features, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide a guide feature for use with each guide arm.
As a result, as to claim 11, the combination of Gillard, Harris, Liu, and Metzinger discloses that the bone plate hole is a first bone plate hole (Gillard 92, 94), wherein the bone plate comprises a second bone plate hole (Gillard 90) spaced apart from the first bone plate hole (Gillard Figs. 3 and 14); wherein the instrument comprises a body (Gillard 204, 216, 202) and the guide arm comprises a first guide arm (Gillard 204, 226; Metzinger 34), the first guide arm comprising the guide feature (Gillard 226); wherein the first guide arm is capable of being removed and fixed to the body (Metzinger Fig. 1); wherein the system comprises a second guide arm (Metzinger ¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (Metzinger ¶39), wherein the second guide arm comprises a second guide feature (Gillard 226) having a central longitudinal second guide axis (Gillard Fig. 13; Metzinger, Fig. 1, ¶39); wherein when the second guide arm is fixed to the body (Gillard Fig. 13; Metzinger, Fig. 1, ¶39), the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the elongated flexible element, the bone plate is fixed to the instrument and the central longitudinal second guide axis extends through the second bone plate hole (Gillard Fig. 13; Metzinger, Fig. 1, ¶39). As a result, as to claim 12, the combination of Gillard, Harris, Liu, and Metzinger discloses that when the second guide arm is fixed to the body, the instrument coupling is connected to the first end of the flexible member, and tension is applied to the second end of the elongated flexible element (Gillard Figs. 13 and 14, ¶79; Harris Fig. 6, ¶32; Metzinger, Fig. 1, ¶39), the second guide feature is capable of moving relative to the bone plate between a third position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) and a fourth position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) along a length of the second guide arm (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶3); wherein in the third position, the central longitudinal second guide axis extends through the second bone plate hole and forms a third angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the fourth position, the central longitudinal second guide axis extends through the second bone plate hole and forms a fourth angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein the fourth angle is different from the third angle (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39). 

Claim(s) 13, 14, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0069851, hereinafter “Gillard”) in view of Harris et al. (US 2007/0093850, hereinafter “Harris”) and Saueressig et al. (DE 10131992 and corresponding machine translation, hereinafter “Saueressig”).
As to claims 13, 14, 16, and 21, Gillard discloses a system (Figs. 1-14, ¶79) comprising: a bone plate (72, 50) comprising an instrument coupling (262, Fig. 14) at a first end of the bone plate (right end as shown in Figs. 13 and 14), a second end of the bone plate (left end as shown in Figs. 13 and 14) opposite the first end of the bone plate (Figs. 13 and 14), and a bone plate hole (90-96, Fig. 3, ¶53); and an instrument comprising a body (204, 216, 202) and an elongated element (274), the body comprising a body first arm (202) and a body second arm (204, 226), wherein a free end of the body first arm (portion of 202 shown in Fig. 14) contacts the bone plate (Figs. 11, 12, and 14), wherein the body second arm extends beside and is spaced apart from the body first arm (Figs. 11-14), wherein the body second arm comprises a guide feature (226) having a central longitudinal guide axis (vertical as shown in Fig. 13), wherein the elongated element extends between a first end (left end of 274 as shown in Figs. 13 and 14) and an opposite second end (272); wherein the first end of the elongated element couples with the bone plate (Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant); wherein when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the first end of the bone plate is fixed to the free end of the body first arm (as defined, Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant), and the central longitudinal guide axis of the guide feature extends through the bone plate hole (Fig. 13, ¶74). As to claim 14, Gillard discloses that the instrument coupling comprises a recess (262) between a pair of flanges (plate portion above the recess and plate portion below the recess as shown in Fig. 14); wherein the first end of the elongated element comprises a threaded cable tip/protrusion (260, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant, i.e. portion of 260 shown with recess 262 in Fig. 14). As to claim 16, Gillard discloses that when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222, Fig. 13, ¶74) and a second position (into opening 220, ¶74) along a length of the body second arm (Fig. 13); wherein in the first position, the central longitudinal guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92, Fig. 13, ¶s 54 and 74); wherein in the second position, the central longitudinal guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Figs. 13 and 14, ¶s 54 and 74). As to claim 21, Gillard discloses that the body second arm comprises a curved window (220 Fig. 13) extending along the length of the guide arm (Fig. 13, ¶74), the curved window capable of receiving the guide feature therein (Gillard Fig. 13, ¶74).
Gillard is silent to the elongated element being flexible and the second end of the bone plate is free from the instrument. As to claim 14, Gillard is silent to the instrument coupling comprises a threaded hole between a pair of slots; wherein the first end of the elongated flexible element is between a pair of jaws; wherein when the instrument coupling is connected to the first end of the elongated flexible element, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots and flanges; wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the first end of the elongated flexible element, the threaded cable  tip pulls within the threaded hole to fix the bone plate to the body first arm. 
Harris teaches a similar system (Figs. 1-8C) comprising: a bone implant (126, Fig. 6) comprising an instrument coupling (slots shown containing arms 122 and 124 in Fig. 6, threaded hole shown containing 110 in Fig. 6) at a first end of the bone implant (left end as shown in Fig. 6), a second end of the bone plate (right end as shown in Fig. 6) opposite the first end of the bone plate (as defined), and a bone implant hole (white space within the 126 as shown in Fig. 6, Fig. 6); and an instrument (10, Figs. 1-8C) comprising a body (30), an elongated element (16), and an elongated flexible element (106, Fig. 7, ¶32); wherein the flexible element extends between a first end (110) and an opposite second end (108); wherein the first end of the flexible element couples with the bone plate (Fig. 6, ¶32), wherein when the instrument coupling is connected to the first end of the elongated flexible element and tension is applied to the second end of the elongated flexible element, the first end of the bone implant is fixed to a free end of a body first arm (Fig. 6, ¶32; where ¶32 discloses that 106 can easily rotate and translate along the long axis of the device 10 via rotation of a thumbwheel 114) and the he second end of the bone plate is free from the instrument (Fig. 6). As to claim 14, Harris teaches that the instrument coupling comprises a threaded hole (as defined, i.e. the threaded hole shown containing 110 in Fig. 6) between a pair of slots (as defined, i.e. slots shown containing arms 122 and 124 in Fig. 6); wherein the first end of the elongated flexible element is between a pair of jaws (122, 124, Fig. 6), wherein the first end of the elongated flexible element comprises a threaded cable tip (110, Fig. 6, ¶32); wherein when the instrument coupling is connected to the first end of the elongated flexible element, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots (Fig. 6); wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the first end of the elongated flexible element, the threaded cable tip pulls within the threaded hole to fix the bone plate to the body first arm (Fig. 6). 
Saueressig teaches a similar system comprising: a bone plate (10) comprising an instrument coupling (80, Figs. 2 and 4, Translation ¶50) at a first end of the bone plate (upper end as shown in Fig. 1), a second end of the bone plate (lower end as shown in Fig. 1) opposite the first end of the bone plate (as defined), and a bone plate hole (62, 72, Fig. 2); and an instrument (88, 96, 92, 94, Fig. 1) comprising a body (88, 92, 94) and an elongated element (96, Fig. 1, Translation ¶50), the body comprising a body first arm (94) and a body second arm (92), wherein a free end of the body first arm (lower end of 94 as shown in Fig. 1) contacts the bone plate (Fig. 1), wherein the body second arm extends beside and is spaced apart from the body first arm (Fig. 1), wherein the elongated flexible element extends between a first end (left end of 96 as shown in Fig. 1, Translation ¶50) and an opposite second end (right end of 6 as shown in Fig. 1, Translation ¶50), wherein the first end of the elongated element couples with the bone plate (Fig. 1); wherein when the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the elongated flexible element, the first end of the bone plate is fixed to the free end of the body first arm (Fig. 1, Translation ¶50), the second end of the bone plate is free from the instrument (Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the elongated element that can locked in position via threaded engagement with the bone plate and the bone plate recess as disclosed by Gillard by adding a central lumen and an elongated flexible element with a threaded second end to the instrument and a threaded hole to the bone implant as taught by Harris in order to secure the elongated flexible element to the implant (Harris ¶32), i.e. lock the flexible element in position via threaded engagement with the bone plate to restrict removal from the implant (Gillard ¶79). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the free end of the body first arm and free end and second end of the bone plate as disclosed by Gillard so that the free end of the body first arm attaches only at the first end of the bone plate and the second end of the bone plate is tapered as taught by Saueressig in order to for placement of a bone plate that is being used without a wire (Gillard ¶69; Saueressig Fig. 1) and form a leading end to create a path of the plate member during insertion (Gillard ¶72).
As a result, as to claim 14, the combination of Gillard, Harris, and Saueressig discloses that the instrument coupling comprises a threaded hole (Gillard ¶79, Harris Fig. 6) between a pair of slots (Gillard portions of 262 on either side of the threaded hole of Harris Fig. 6), wherein each slot is between a pair of flanges (Gillard Fig. 6 above and below 262); wherein the first end of the elongated flexible element is between a pair of jaws (Gillard portions of protrusions shown within the 262 in Fig. 14 on either side of the threaded hole), wherein the first end of the elongated flexible element comprises a threaded cable tip (Gillard ¶79, Harris Fig. 6); wherein when the instrument coupling is connected to the first end of the elongated flexible element, the threaded hole receives the threaded cable tip and the jaws interdigitate with the slots and flanges (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32); wherein when tension is applied to the second end of the elongated flexible element while the instrument coupling is connected to the first end of the elongated flexible element, the threaded cable tip pulls within the threaded hole to fix the bone plate to the body first arm (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32). As a result, as to claim 16, the combination of Gillard, Harris, and Saueressig discloses that when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32), the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222 of Gillard, Fig. 13, ¶74) and a second position (into opening 220 of Gillard, ¶74); a length of the body second arm (Gillard Figs. 13) wherein in the first position, the central longitudinal guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92 of Gillard, Fig. 13, ¶s 54 and 74); wherein in the second position, the central longitudinal guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90 of Gillard, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Gillard Figs. 13 and 14, ¶s 54 and 74).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard, Harris, and Saueressig in view of Metzinger et al. (US 2009/0326541, hereinafter “Metzinger”
As to claims 17 and 18, the combination of Gillard, Harris, and Saueressig discloses the invention of claim 16 as well as the bone plate hole is a first bone plate hole (92, 94), wherein the bone plate comprises a second bone plate hole (90) spaced apart from the first bone plate hole (Figs. 3 and 14); wherein the body second arm comprises a first guide arm (left portion of 204 as shown in Fig. 13, 226) comprising the guide feature (as defined).
The combination of Gillard, Harris, and Saueressig is silent to the first guide arm is removably fixable to the body second arm; wherein the system comprises a second guide arm that is removably fixable to the body second arm and interchangeable with the first guide arm, wherein the second guide arm comprises a second guide feature having a central longitudinal second guide axis; wherein when the second guide arm is fixed to the body, the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the elongated flexible element, the bone plate is fixed to the body first arm and the central longitudinal second guide axis extends through the second bone plate hole.
Metzinger teaches a similar system (Fig. 1, ¶39) comprising: a bone implant (10) comprising a bone implant hole (14, 16) and coupled to an instrument (30); wherein the bone implant hole is a first bone plate hole (14), wherein the bone plate comprises a second bone plate hole (16) spaced apart from the first bone plate hole (Fig. 1); wherein the instrument comprises a body (44, 46) comprising a body first arm (36), a body second arm (44, 46), wherein the body second arm comprises a first guide arm (34), wherein the first guide arm is capable of being removed and fixed to the body second arm (Fig. 1); wherein the system comprises a second guide arm (¶39) that is capable of being removed and fixed to the body second arm and capable of being interchanged with the first guide arm (¶39), wherein the second guide arm comprises a second guide feature (holes of the second guide arm, Fig. 1, ¶39) having a central longitudinal second guide axis (Fig. 1, ¶39); wherein when the second guide arm is fixed to the body second arm (¶39), the bone plate is fixed to the body first arm and the central longitudinal second guide axis extends through the second bone plate hole (Fig. 1, ¶39).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first guide arm as disclosed by the combination of Gillard, Harris, and Saueressig to be replaceable with a second guide arm as taught by Metzinger in order to provide guide feature holes of a different angle (Metzinger ¶39), e.g. to accommodate different desired angles for the oblique screw based upon bone conditions such as size, location of fracture, etc. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Gillard, Harris, Saueressig, and Metzinger with a plurality of guide features, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide a guide feature for use with each guide arm.
As a result, as to claim 17, the combination of Gillard, Harris, Saueressig, and Metzinger discloses that the bone plate hole is a first bone plate hole (Gillard 92, 94), wherein the bone plate comprises a second bone plate hole (Gillard 90) spaced apart from the first bone plate hole (Gillard Figs. 3 and 14); wherein the body second arm (Gillard 204, 216, 202) comprises a first guide arm (Gillard 204, 226; Metzinger 34) comprising the guide feature (Gillard 226); wherein the first guide arm is capable of being removed and fixed to the body second arm (Metzinger Fig. 1); wherein the system comprises a second guide arm (Metzinger ¶39) that is capable of being removed and fixed to the body second arm and capable of being interchanged with the first guide arm (Metzinger ¶39), wherein the second guide arm comprises a second guide feature (Gillard 226) having a central longitudinal second guide axis (Gillard Fig. 13; Metzinger, Fig. 1, ¶39); wherein when the second guide arm is fixed to the body second arm (Gillard Fig. 13; Metzinger, Fig. 1, ¶39), the instrument coupling is connected to the first end of the elongated flexible element and tension is applied to the second end of the elongated flexible element, the bone plate is fixed to the body first arm and the central longitudinal second guide axis extends through the second bone plate hole (Gillard Fig. 13; Metzinger, Fig. 1, ¶39). As a result, as to claim 18, the combination of Gillard, Harris, Saueressig, and Metzinger discloses that when the second guide arm is fixed to the body second arm, the instrument coupling is connected to the first end of the elongated flexible member, and tension is applied to the second end of the elongated flexible element (Gillard Figs. 13 and 14, ¶79; Harris Fig. 6, ¶32; Metzinger, Fig. 1, ¶39), the second guide feature is capable of moving relative to the bone plate between a third position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) and a fourth position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) along a length of the second guide arm (Fig. 13; Metzinger, Fig. 1, ¶39); wherein in the third position, the central longitudinal second guide axis extends through the second bone plate hole and forms a third angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the fourth position, the central longitudinal second guide axis extends through the second bone plate hole and forms a fourth angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein the fourth angle is different from the third angle (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775